DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The Preliminary Amendment filed on 02/10/2022 has been entered.
Response to Preliminary Remarks
Applicant's Preliminary Remarks filed on 02/10/2022 concerning the Preliminary Amendment have been considered and those amendments have been entered.     
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-20 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, and 10 of U.S. Patent No. 11,132,546. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 is a broader version of patented claim 1, dependent claims 2-4, 6, and 7 are from patented claim 1, and dependent claim 5 corresponds to patented claim 3. Refer to the below side by side comparison of method claims 1-7, 9, and 10 and patented method claims 1, 3, 9, and 10.
Claims 11-17 are device claim versions of method claims 1-7 and claim 19 device is a claim version of method claim 10 and the nonstatutory double patenting rationale given for method claims 1-7 and 10 applies to device claims 11-17 and 19.
Claim 20 is a non-transitory memory claim version of method claim 1 and the nonstatutory double patenting rationale given for method claim 1 applies to non-transitory memory claim 20.
Claims 8 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,132,546 and in view of Applicant’s paragraph [0058] this technique is known, thus, it would have been obvious to add this to the claims to specifically cover this known technique.  Using RANSAC for plane detection is also discussed in the two articles cited on the enclosed 892 and the two USPGPUBs cited on the IDS US2019/0355169 at paragraph [0188] and US2017/0039731 at paragraph [0021] all of which provide additional motivation to add this to the claims to specifically cover this known technique.  Refer to the below side by side comparison of method claim 8 and reasons for modification rationale.
Claim 18 is a device claim version of method claim 8 and the nonstatutory double patenting rationale given for method claim 8 applies to device claim 18.
Claims 1-4, 9-14, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 10 of U.S. Patent No. 10,824,864. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 is a broader version of patented claim 1 and dependent claims 2-4 are from patented claim 1.  Refer to the below side by side comparison of method claims 1-4, 9, and 10 and patented method claims 1, 9, and 10.
Claims 11-14 are device claim versions of method claims 1-4 and claim 19 device is a claim version of method claim 10 and the nonstatutory double patenting rationale given for method claims 1-4 and 10 applies to device claims 11-14 and 19.
Claim 20 is a non-transitory memory claim version of method claim 1 and the nonstatutory double patenting rationale given for method claim 1 applies to non-transitory memory claim 20.
Claims 8 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,824,864 and in view of Applicant’s paragraph [0058] this technique is known, thus, it would have been obvious to add this to the claims to specifically cover this known technique.  Using RANSAC for plane detection is also discussed in the two articles cited on the enclosed 892 and the two USPGPUBs cited on the IDS US2019/0355169 at paragraph [0188] and US2017/0039731 at paragraph [0021] all of which provide additional motivation to add this to the claims to specifically cover this known technique.  Refer to the below side by side comparison of method claim 8 and reasons for modification rationale.
Claim 18 is a device claim version of method claim 8 and the nonstatutory double patenting rationale given for method claim 8 applies to device claim 18.
The following side by side comparison compares claims 1-10 filed on 02/10/2022 with claims 1, 3, 9, and 10 in parent US Patent U.S. Patent #11,132,546 and with claims 1, 9, and 10 in parent U.S. Patent #10,824,864.   

claims filed on 02/10/2022

1. A method comprising: 

obtaining an image of a scene including a plurality of pixels; 

obtaining a plurality of points of a point cloud based on the image of the scene; 

obtaining an object classification set based on the image of the scene, wherein each element of the object classification set includes a plurality of pixels respectively associated with a corresponding object in the scene; and 

detecting a plane within the scene by 














identifying a subset of the plurality of points of the point cloud that correspond to a particular element of the object classification set.  


























2. The method of claim 1, wherein each element of the object classification set is associated with a distinct object in the scene.  



3. The method of claim 1, wherein obtaining the object classification set includes generating the object classification set via semantic segmentation, and wherein each element of the object classification set includes a semantic label associated with a corresponding object in the scene.  

4. The method of claim 1, wherein detecting the plane includes generating a plane hypothesis based on the point cloud and the object classification set.  

5. The method of claim 4, wherein generating the plane hypothesis includes: 

generating a first plane hypothesis based on the point cloud; 

associating the first plane hypothesis with the particular element of the object classification set; 

identifying the subset of the plurality of points of the point cloud based on pixels of the particular element of the object classification set; 

updating the first plane hypothesis based on the subset of points of the point cloud.  

6. The method of claim 4, 

wherein generating the plane hypothesis includes: 

determining an initial confidence score associated with the plane hypothesis based on the object classification set; 

in accordance with a determination that a number of the subset of the plurality of points is greater than a threshold number, generating an increased confidence score associated with the plane hypothesis that is greater than the initial confidence score; and 





in accordance with a determination that the number of the subset of the plurality of points is less than the threshold number, generating a decreased confidence score associated with the plane hypothesis that is less than the initial confidence score.  





7. The method of claim 4, 

wherein generating the plane hypothesis includes: 

determining an initial confidence score associated with the plane hypothesis based on the object classification set; 

in accordance with a determination that a number of the subset of the plurality of points is greater than a threshold number, generating an increased confidence score associated with the plane hypothesis that is greater than the initial confidence score; and 





in accordance with a determination that the number of the subset of the plurality of points is less than the threshold number, generating a decreased confidence score associated with the plane hypothesis that is less than the initial confidence score.  






8. The method of claim 4, wherein generating the plane hypothesis includes: 

applying a random sample consensus (RANSAC) plane detection algorithm to the subset of the plurality of points of the point cloud; and 

foregoing applying the RANSAC plane detection algorithm to a remainder subset of the plurality of points of the point cloud, wherein each of the remainder subset of the plurality of points is not included in the subset of the plurality of points of the point cloud.  

9. The method of claim 1, wherein obtaining the plurality of points of the point cloud is based on VIO (visual inertial odometry) and/or data from a depth sensor.  

10. The method of claim 1, wherein obtaining the object classification set includes generating the object classification set by applying a neural network to the image of the scene. 

U.S. Patent #11132546

1. A method comprising: 

obtaining an image of a scene including a plurality of pixels; 

obtaining a point cloud based on the image of the scene; 


generating an object classification set based on the image of the scene, each element of the object classification set including a respective plurality of pixels classified as a respective object in the scene; and 


generating a plane hypothesis based on the point cloud and the object classification set, wherein generating the plane hypothesis includes: 

determining an initial confidence score associated with the plane hypothesis based on the object classification set; 




in accordance with a determination that a number of points of the point cloud of the plane hypothesis that correspond to pixels of the image in a same element of the object classification set is greater than a threshold number, generating an increased confidence score associated with the plane hypothesis that is greater than the initial confidence score; and 

in accordance with a determination that the number of points of the point cloud of the plane hypothesis that correspond to pixels of the image in the same element of the object classification set is less than the threshold number, generating a decreased confidence score associated with the plane hypothesis that is less than the initial confidence score.


From patented claim 1:
each element of the object classification set including a respective plurality of pixels classified as a respective object in the scene

From patented claim 1 (which conveys this app’s claimed semantic):
generating an object classification set based on the image of the scene, each element of the object classification set including a respective plurality of pixels classified as a respective object in the scene;

From patented claim 1:

generating a plane hypothesis based on the point cloud and the object classification set,

3. The method of claim 1, wherein generating the plane hypothesis includes: 

generating a first plane hypothesis based on the point cloud; 

associating the first plane hypothesis with a particular element of the object classification set; 

determining a subset of points of the point cloud corresponding the respective plurality of pixels of the particular element of the object classification set; and 

updating the first plane hypothesis based on the subset of points of the point cloud.

From this patent’s claim 1:

wherein generating the plane hypothesis includes: 

determining an initial confidence score associated with the plane hypothesis based on the object classification set; 

in accordance with a determination that a number of points of the point cloud of the plane hypothesis that correspond to pixels of the image in a same element of the object classification set is greater than a threshold number, generating an increased confidence score associated with the plane hypothesis that is greater than the initial confidence score; and 

in accordance with a determination that the number of points of the point cloud of the plane hypothesis that correspond to pixels of the image in the same element of the object classification set is less than the threshold number, generating a decreased confidence score associated with the plane hypothesis that is less than the initial confidence score.

From this patent’s claim 1:

wherein generating the plane hypothesis includes: 

determining an initial confidence score associated with the plane hypothesis based on the object classification set; 

in accordance with a determination that a number of points of the point cloud of the plane hypothesis that correspond to pixels of the image in a same element of the object classification set is greater than a threshold number, generating an increased confidence score associated with the plane hypothesis that is greater than the initial confidence score; and 

in accordance with a determination that the number of points of the point cloud of the plane hypothesis that correspond to pixels of the image in the same element of the object classification set is less than the threshold number, generating a decreased confidence score associated with the plane hypothesis that is less than the initial confidence score.





In view of Applicant’s paragraph [0058] this technique is known, thus, obvious to add this to claims to specifically cover this known technique.  Using RANSAC for plane detection is also discussed in the two articles cited on the enclosed 892 and the two USPGPUBs cited on the IDS US2019/0355169 at paragraph [0188] and US2017/0039731 at paragraph [0021].




9. The method of claim 1, wherein obtaining the point cloud is based on VIO (visual inertial odometry) and/or data from a depth sensor.


10. The method of claim 1, wherein generating an object classification set is based on applying a neural network to the image of the scene.


U.S. Patent #10824864

1. A method comprising: 

obtaining an image of a scene including a plurality of pixels; 

obtaining a point cloud based on the image of the scene; 


generating an object classification set based on the image of the scene, each element of the object classification set including a respective plurality of pixels classified as a respective object in the scene; and 


generating a plane hypothesis based on the point cloud and the object classification set, wherein generating the plane hypothesis includes: 

generating a first plane hypothesis based on the point cloud; 

associating the first plane hypothesis with a particular element of the object classification set; 

determining a subset of points of the point cloud corresponding the respective plurality of pixels of the particular element of the object classification set; and 

updating the first plane hypothesis based on the subset of points of the point cloud.





















From patented claim 1:
each element of the object classification set including a respective plurality of pixels classified as a respective object in the scene

From patented claim 1 (which conveys this app’s claimed semantic):
generating an object classification set based on the image of the scene, each element of the object classification set including a respective plurality of pixels classified as a respective object in the scene

From patented claim 1:

generating a plane hypothesis based on the point cloud and the object classification set,






















































































































In view of Applicant’s paragraph [0058] this technique is known, thus, obvious to add this to claims to specifically cover this known technique.  Using RANSAC for plane detection is also discussed in the two articles cited on the enclosed 892 and the two USPGPUBs cited on the IDS US2019/0355169 at paragraph [0188] and US2017/0039731 at paragraph [0021].




9. The method of claim 1, wherein obtaining the point cloud is based on VIO (visual inertial odometry) and/or data from a depth sensor.


10. The method of claim 1, wherein generating an object classification set is based on applying a neural network to the image of the scene.





Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
The Amit Kumar K.C. et al. article describes using RANSAC for plane detection.
The Michael Ying Yang and Wolfgang Förstner article describes using RANSAC for plane detection.
Allowable Subject Matter
Claims 1-20 would be allowable if a proper terminal disclaimer overcoming the nonstatutory double patenting is provided.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-10:
The prior art of record fails to teach or suggest in the context of independent claim 1 “detecting a plane within the scene by identifying a subset of the plurality of points of the point cloud that correspond to a particular element of the object classification set”.
Claims 11-19:
The prior art of record fails to teach or suggest in the context of independent claim 11 “detect a plane within the scene by identifying a subset of the plurality of points of the point cloud that correspond to a particular element of the object classification set”.
Claim 20:
The prior art of record fails to teach or suggest in the context of independent claim 20 “detecting a plane within the scene by identifying a subset of the plurality of points of the point cloud that correspond to a particular element of the object classification set”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 


system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613